                                                                                     Case 2:18-cv-01738-APG-GWF Document 34 Filed 03/28/19 Page 1 of 3

                                                                                     Steve Morris, NV Bar No. 1543 
                                                                                 1
                                                                                     Ryan M. Lower, NV Bar No. 9108  
                                                                                 2   MORRIS LAW GROUP 
                                                                                     411 E. Bonneville Ave., Suite 360 
                                                                                 3   Las Vegas, Nevada  89101 
                                                                                 4   Telephone: (702) 474‐9400 
                                                                                     Facsimile: (702) 474‐9422 
                                                                                 5   Email:  sm@morrislawgroup.com 
                                                                                     Email:  rml@morrislawgroup.com 
                                                                                 6
                                                                                      
                                                                                 7   Thomas J. Finn (Pro Hac Vice) 
                                                                                     James E. Regan (Pro Hac Vice)   
                                                                                 8   McCarter & English, LLP 
                                                                                 9   185 Asylum Street 
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                     Hartford, CT 06119 
                                                                                10   Telephone: (860) 275‐6771 
                                                                                     Facsimile: (860) 560‐5908 
MORRIS LAW GROUP




                                                                                11
                                                                                     Email:  tfinn@mccarter.com  
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12   Email:  jregan@mccarter.com  
                                                                                      
                                                                                13   Attorneys for Plaintiffs 
                                                                                     TEMSA ULASIM ARACLARI SANAYI 
                                                                                14   VE TICARET A.S. 
                                                                                15    

                                                                                16                  UNITED STATES DISTRICT COURT 
                                                                                17
                                                                                                            DISTRICT OF NEVADA 
                                                                                                                       
                                                                                18   TEMSA ULASIM ARACLARI              Case No. 2:18‐CV‐01738‐APG‐GWF
                                                                                     SANAYI VE TICARET A.S., 
                                                                                19                                       
                                                                                20                 Plaintiff, 
                                                                                                                         
                                                                                                                        STIPULATION AND ORDER TO 
                                                                                21   v.                                 WITHDRAW PLAINTIFFʹS 
                                                                                                                        MOTION TO AMEND AND 
                                                                                22
                                                                                     TC NEVADA, LLC, MICHAEL            VACATE HEARING  
                                                                                23   HAGGERTY, JOHN P. HAGGERTY, 
                                                                                     and OLGA F. HAGGERTY, 
                                                                                24    
                                                                                25                 Defendants. 

                                                                                26   / / / 
                                                                                27   / / / 
                                                                                28   / / / 
                                                                                     Case 2:18-cv-01738-APG-GWF Document 34 Filed 03/28/19 Page 2 of 3


                                                                                 1                 The parties stipulate and agree that (1) plaintiffʹs motion for 
                                                                                 2   leave to amend complaint and add defendant (ECF No. 27) is hereby 
                                                                                 3   withdrawn; and (2) the hearing on the motion set for April 9, 2019 at 9:30 
                                                                                 4   a.m. may be vacated by the Court.   
                                                                                 5    
                                                                                 6
                                                                                         March 28th, 2019.                             March 28th, 2019. 
                                                                                         MORRIS LAW GROUP                              GORDON REES SCULLY 
                                                                                 7                                                     MANSUKHANI, LLP 
                                                                                          
                                                                                 8                                                      
                                                                                         By:   /s/ Ryan M. Lower                       By:  /s/ Dione C. Wrenn  
                                                                                 9       Ryan M. Lower                                     Dione C. Wrenn 
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10       NV Bar No. 9108                                   NV Bar No. 13285 
                                                                                         411 E. Bonneville Ave, Suite 360                  300 South 4th Street, Suite 1550 
MORRIS LAW GROUP




                                                                                11       Las Vegas, Nevada  89101                          Las Vegas, Nevada  89101 
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                                                                      Attorneys for Defendants 
                                                                                12
                                                                                         MCCARTER & ENGLISH, LLP
                                                                                13       Thomas J. Finn 
                                                                                14       (Pro Hac Vice) 
                                                                                         James E. Regan 
                                                                                15       (Pro Hac Vice) 
                                                                                16
                                                                                         185 Asylum Street 
                                                                                         Hartford, CT 06119 
                                                                                17        
                                                                                         Attorneys for Plaintiff 
                                                                                18
                                                                                      
                                                                                19    
                                                                                20                                        ORDER 
                                                                                      
                                                                                21                 IT IS SO ORDERED. 
                                                                                      
                                                                                22
                                                                                      
                                                                                23                                                                                                                     
                                                                                                                             UNITED STATES MAGISTRATE JUDGE 
                                                                                24    
                                                                                                                                      3/29/2019
                                                                                                                             DATE:                                                              
                                                                                25
                                                                                      
                                                                                26    
                                                                                      
                                                                                27    
                                                                                      
                                                                                28    
                                                                                      
                                                                                                                                  2
                                                                                     Case 2:18-cv-01738-APG-GWF Document 34 Filed 03/28/19 Page 3 of 3


                                                                                 1                           CERTIFICATE OF SERVICE 
                                                                                 2               Pursuant to Fed. R. Civ. P. 5(b) and Section IV of District of 
                                                                                 3   Nevada Electronic Filing Procedures, I certify that I am an employee of 
                                                                                 4   MORRIS LAW GROUP, and that the following documents were served via 
                                                                                 5   CM/ECF and/or deposited for mailing in the U.S. Mail, a true and correct 
                                                                                 6   copy of the foregoing, STIPULATION AND ORDER TO WITHDRAW 
                                                                                 7   PLAINTIFFʹS MOTION TO AMEND AND VACATE HEARING, in a 
                                                                                 8   prepaid and addressed. 
                                                                                      
                                                                                 9
                                                                                     TO:   
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10    
                                                                                       ROBERT E. SCHUMACHER, ESQ.                            
MORRIS LAW GROUP




                                                                                11     DIONE C. WRENN, ESQ. 
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12     GORDON REES SCULLY MANSUKHANI, LLP 
                                                                                       300 South 4th Street, Suite 1550 
                                                                                13     Las Vegas, Nevada 89101 
                                                                                14     Tel: (702) 577‐9319 
                                                                                       Fax: (702) 255‐2858 
                                                                                15     Email: rschumacher@grsm.com  
                                                                                16     Email: dwrenn@grsm.com  
                                                                                        
                                                                                17     Attorney for Defendants 
                                                                                18     TC Nevada, LLC, Michael Haggerty, John P. 
                                                                                       Haggerty, and Olga F. Haggerty 
                                                                                19      
                                                                                20    
                                                                                      
                                                                                21       DATED this 28th day of March, 2019.
                                                                                22
                                                                                          
                                                                                          
                                                                                23                                       By: /s/ Gabriela Mercado 
                                                                                24
                                                                                                                         Employee of Morris Law Group

                                                                                25    
                                                                                      
                                                                                26    
                                                                                27    
                                                                                      
                                                                                28
